Proceeding pursuant to CPLR article 78 to review a determination of the New York State Liquor Authority, dated December 20, 1985, which suspended the petitioner’s liquor license for 10 days.
Adjudged that the determination is confirmed, and the proceeding is dismissed on the merits, with costs.
There was substantial evidence that the petitioner violated 9 NYCRR 53.1 (q) by playing excessively loud music during the early morning hours. The penalty imposed was not excessive nor did the respondent abuse its discretion (see, Matter of Pell v Board of Educ., 34 NY2d 222; see also, Matter of Jimmy Daze Inn v New York State Liq. Auth., 121 AD2d 447).
We have considered the petitioner’s other contentions and find them to be without merit. Eiber, J. P., Kunzeman, Sullivan and Harwood, JJ., concur.